Citation Nr: 0838170	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-24 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date of service connection prior 
to December 10, 2002, for post concussive headaches.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from May 1968 to February 1970.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 2005 rating decision by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to an earlier 
effective date.


FINDINGS OF FACT

1.  In an April 2003 rating decision, the RO granted service 
connection for post concussive headaches and assigned a 30 
percent evaluation, effective from December 10, 2002 (the 
date of the veteran's claim to reopen the previously denied 
claim for service connection).  The veteran was informed of 
that determination and his appeal rights in April 14, 2003 
correspondence.  He did not appeal the decision.

2.  In January 2005, the veteran raised a claim of 
entitlement to an earlier effective date for service 
connection of post concussive headaches.


CONCLUSIONS OF LAW

1. The April 2003 rating decision is final as to the matter 
of the assignment of December 10, 2002, as the effective date 
for service connection for post concussive headaches.  
38 C.F.R. §§ 20.302(a), 20.1103(2007).

2. The veteran's September 2005 claim of entitlement to an 
earlier effective date was not timely filed and must be 
dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001), the Court of Appeals for 
Veterans Claims held that these duties have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  As 
is discussed below, in this case the veteran's claim is being 
dismissed by the Board because the veteran did not raise the 
earlier effective date issue in a timely fashion. The claim 
is therefore being dismissed based on the law, and the duty 
to notify and assist provisions of the VCAA are not 
applicable.

Analysis

The veteran is seeking assignment of an earlier effective 
date for the grant of service connection for post concussive 
headaches.

In a September 1978 rating decision, service connection for 
headaches was denied.  Although the veteran initiated an 
appeal of this denial, he withdrew the appeal with respect to 
headaches at a May 1979 RO hearing.  

In April 1998, the veteran alleged that the September 1978 
decision contained a clear and unmistakable error (CUE) in 
denying service connection for headaches.  This claim was 
denied in a July 1999 decision, which was not appealed.

Both the September 1978 and July 1999 decisions became final 
one year after their issuance, due to the lack of perfected 
appeal.  38 C.F.R. §§ 20.302, 20.1103.

On December 10, 2002, the veteran submitted a reopened claim 
for service connection of post concussive headaches.  A March 
2003 VA examination report culminated in an opinion favorable 
to the veteran's claim.  By way of an April 2003 decision, 
the RO awarded service connection for headaches and a 
disability rating of 30 percent effective from the date of 
the claim - December 10, 2002.  Notice of that decision was 
sent to the veteran, along with his appeal rights, on April 
14, 2003.  A timely notice of disagreement with the effective 
date of the award therefore, would have to have been filed by 
April 14, 2004.  38 C.F.R. §§ 20.302(a), 20.1103.  

In January 2005, the veteran submitted correspondence 
"requesting another review of the decision and the granting 
of the benefit.  The benefit should be retro[active] to the 
date of the original claim that was denied in the rating 
decision dated September 7, 1978."  He alleges that because 
he has consistently alleged a relationship between his 
headaches and the explosion of a Claymore mine in service, 
assignment of a earlier effective date is warranted.  The 
Board notes that the matter of whether or not there was CUE 
in the 1978 decision was already addressed by way of a July 
1999 RO decision.  In the veteran's instant claim, he did not 
allege any unaddressed claim of CUE in any prior decisions; 
he merely expressed disagreement with how the RO had 
interpreted the evidence of record.  A simple disagreement 
with how the RO evaluated the facts is not sufficient to 
raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App.92, 
95 (1995).  The RO therefore developed the claim as a 
"freestanding" one for an earlier effective date, and 
denied entitlement in the August 2005 decision under appeal 
here.  

In August 2006, the Court issued a decision in the case of 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In that three-
judge decision, the Court held that where a rating decision 
that established an effective date becomes final, an earlier 
effective date can only be established by a request for a 
revision of that decision based on CUE.  In essence, the 
Court in Rudd held that there is no "freestanding" earlier 
effective date claim that could be raised at any time.  See 
Rudd, 20 Vet. App. at 299. Here, the veteran did not initiate 
an appeal of the April 2003 rating decision within the one 
year period ending April 14, 2004.  His January 2005 request 
for an earlier effective date was received well past that 
period.

The Board finds that the veteran's freestanding earlier 
effective date claim for service connected post concussive 
headaches must be dismissed.  The veteran's disagreement as 
to the effective date was filed well beyond the filing 
deadline for a notice of disagreement with the effective date 
for the final April 2003 rating decision, and hence that 
decision is final.  The Court made it clear in Rudd that 
under these circumstances dismissal is required due to the 
lack of a proper claim. See Rudd, 20 Vet. App. at 300.  The 
Board has no alternative but to dismiss the appeal as to this 
issue.


ORDER

The claim of entitlement to an effective date for the award 
of service connection for post concussive headaches is 
dismissed.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


